DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 18, 2021 has been entered.
Claim 2 has been amended.  Claims 2 and 4-13 remain under consideration.
Claims 2 and 4-13 remain rejected for the reasons given below; it is noted that applicant’s amendments to claim 2 have overcome the prior rejection under 35 USC 112(b).  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is non-final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2, 4-6, and 9 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulmer et al (PLOS Medicine 11(2):e1001604 [Feb 2014]; cited in IDS).
Ulmer et al teach that quantitative measurement of DCCs in lymph nodes of melanoma patients – reported as “the number of disseminated cancer cells (DCCs) per 
	With further regard to dependent claim 4, Ulmer et al disclose the obtaining and testing of DCCs from sentinel lymph nodes; see, e.g., page 2.  Regarding dependent claims 5-6, determination of DCCD and its association with disease stage/type is addressed above; it is noted that Ulmer et al’s definition for DCCD corresponds to that of the claims (see, e.g., page 2, left column, second paragraph).  With further regard to dependent claim 6, Ulmer et al report that risk of death increase as the number of DCCs per million increases, with values equal or greater than 100 having the highest risk, and with lower values (greater than 3 and less than 100, and greater than 0 but less than 3), also exhibiting elevated risk relative to individuals with 0 DCCs (see Table 2, Figure 4B, and the discussion at page 8, right column-page 9).  Thus, Ulmer et al clearly teach that any number of DCCs above 0 (including anything within the range of the claim, which 
The reply of June 18, 2021 traverses the rejection on the grounds that Ulmer et al “provides a first indication that DCCs comprise somatic alterations”, but “fails to teach or suggest and further use for analyzing such somatic alterations beyond simply identifying the gp100-positive cells as DCCs”, and “did not teach or suggest to use the somatic alterations in DCCs for determining the somatic evolution of the DCCs or to use the somatic evolution of the DCCs for determining any information about the stage/type of the cancerous disease” (Reply page 5).  This argument has been thoroughly considered but is not persuasive because the teachings of Ulmer et al are sufficient to meet the limitations actually set forth in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In the present case, Ulmer et al states that one purpose of their disclosed single-cell CGH was “to investigate the genomes of the early DCCs” (page 3, right column); Ulmer et al further describe analyzing “Genetic Characteristics of Disseminated Melanoma Cells” via CGH .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 remain rejected under 35 U.S.C. 103 as being unpatentable over Ulmer et al (PLOS Medicine 11(2):e1001604 [Feb 2014]; cited in IDS) in view of Picard et al ((British Journal of Dermatology 171:108 [July 2014]; previously cited).
Ulmer et al teach that quantitative measurement of DCCs in lymph nodes of melanoma patients – reported as “the number of disseminated cancer cells (DCCs) per million lymph node cells”, i.e., “DCC density (DCCD)” – provides a benefit in predicting melanoma prognosis/survival, as increased DCCD increases risk of death (see entire reference, particularly the abstract and the Discussion at page 12 and page 15, right column, as well as pages 2-3 for detailed procedures).  Ulmer et al teach considering DCCD as one of a combination of factors (including ulceration and melanoma thickness) when predicting melanoma prognosis/survival (see abstract and Discussion, particularly at page 15, right column).  Ulmer et al state that quantification of DCCD “is feasible and can be combined with other quantitative and qualitative characteristics of the primary tumor for accurate individual outcome prediction” (page 15, right column).  
With regard to the language of independent claim 2 stated that “the DCC(s) has not developed into a metastasis”, Ulmer et al clearly teach the analysis – including individual cell analysis – of DCCDs from histopathology-negative lymph nodes; see, e.g., Tables 1-2, Figure 1, the discussion at pages 5-6).  Additionally, regarding the detection of somatic alterations in DCCs, and the characterization of those alterations as “somatic evolution of the DCCs based on the detected somatic alterations”, Ulmer et al disclose performing metaphase CGH, as well as array CGH, on DCCs, disclose identifying combinations of chromosomal aberrations within such cells, and further state that their disclosed procedure “is suited to correctly identifying melanoma cells without 
While Ulmer et al teach detecting somatic alterations via both metaphase CGH and array CGH, disclosing detection in several cells of “between one and ten changes (median = 4.5)” (page 8, right column), Ulmer et al do not teach any of the particular alterations of dependent claims 7-8. 

In view of the teachings of Picard et al, it would have been prima facie.
Claims 7-8 and 10-13 remain rejected under 35 U.S.C. 103 as being unpatentable over Ulmer et al in view of Picard et al, as applied to claims 7-8, above, and further in view of Harbst et al (Journal of Pathology 233:39 [Jan 2014]; previously cited).  
This rejection applies to claims 7-8 to the extent those claims are drawn to the alternative embodiment of an NRAS mutation.
The teachings of Ulmer et al and Picard et al are set forth above.  While the teachings of Ulmer et al in view of Picard et al are sufficient to suggest detecting BRAF mutations in melanoma DCCs, neither Ulmer et al nor Picard et al teach the alternative treatments as set forth in claims 10-12, or the detection in DCCs of NRAS mutations, as specified in claim 13 (which is also an alternative embodiment of claims 7-8).
Harbst et al, like Picard et al, teach the benefits of characterizing melanoma associated mutations, both in primary tumors and lymph node metastases (see entire reference).  Harbst et al teach that both BRAF mutations and NRAS mutations may be present in melanomas and their metastases, and further teach that vemurafenib is one BRAF inhibitor used to treat melanomas characterized by BRAF mutations (see entire reference, particularly the abstract and page 39, as well as the Discussion at page 48).
In view of the teachings of Harbst et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method suggested by Ulmer et al and Picard et al so as to have specified vemurafenib as a designated BRAF inhibitor when, e.g., planning a therapy course for a patient found to have a tumor characterized by BRAF mutations.  The teachings of Ulmer et al and Picard et al in view of Harbst et al suggest the use of any 
Further, in view of the teachings of Harbst et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ulmer et al and Picard et al so as to have additionally tested for NRAS mutations.  An ordinary artisan would have been motivated to have made such a modification by Harbst et al’s teaching that both BRAF mutations and NRAS mutations may characterize melanomas and their metastases (such that detection of both types of mutations may benefit a patient in allowing a more appropriate targeted therapy).  Thus, Ulmer et al in view of Picard et al, further in view of Harbst et al, suggest what is claimed in claim 7-8 as drawn to NRAS mutations, as well as claim 13.
It is noted that the reply of June 18, 2021 traverses the rejections under 35 USC 103 for the reasons given above with regard to the rejection under 35 USC 102, on the grounds that the additional references relied upon in the rejections under 35 USC 103 “fail to cure” an alleged defect in the rejection of claim 2.  The response to applicant’s traversal provided above (which addresses why the teachings of Ulmer et al are sufficient to anticipate claim 2) therefore applies equally herein.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634